Title: To Benjamin Franklin from Johann Rodolph Valltravers, 10 November 1777
From: Valltravers, Johann Rodolphe
To: Franklin, Benjamin


  Rockhall, near Bienne, by Neufchâtel in Switzerland,November 10th. 1777.
    Dear and much honored Sir!

Just returned from a Tour thro’ the principal of our Cantons, I found all my Countrymen concerned for the Misfortunes of England and N. America. Is there no Means to prevent the Destruction of both? Yes, there is, please God! Let but a just, equitable, pacifying Mediator step between both, and reconcile them upon liberal, safe, and honorable Principles. Such I long to open to you, before my Return to England, as Palatine Resident, if agreable. Please to inform me of your Pleasure, by a Line directed to Dear Sir! Your obedient humble Servant
Rh. Valltravers.
 
Addressed: A Monsieur / Monsr. le Dr. Franklin / chés Monsr. de Chaumont / à Passy / prés Paris.
Notation: Valtravers 10. Nov 77
